DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.

 
Response to Amendment

1.	Claims 79-95 were previously pending consideration.  Per the received amendment, received on March 23, 2022, claims 79-95 have been cancelled and claims 96-113 have been newly added.  
2.	Claims 96-113 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 


Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record at 571-272-3786 if you have any questions regarding this correspondence and/ or your response to the current office action.
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.

Response to Arguments

The Applicant’s originally filed specification (filed on 1/29/2018) only had 3 pages which resulted in the enablement rejection provided in the previous Office Actions.  The Applicant asserted that the new specification contains no new matter.  The newly received specification is improper as it does not contain the proper markings in relation to the original specification filed on 1/29/2018.  The Applicant argues that the amendments to the claims overcome the 112 amendments as they allow anyone skilled in the art to understand and reproduce AIR pay even without the Detailed Description.  These arguments are not found persuasive.  

Claim Objections
Claims 96-113 are objected to because of the following informalities: 
Claim 96 contains many terms which aren’t defined in the claim or the specification such as AIR pay, hybrization, and chainlinks.  A definition or elaboration would provide some clarity to avoid 112 rejections.
	Claims 96-113 use the word “comprised” instead of “comprising.”  
	Claim 96 (page 4, line 2 and line 7 of claims) misspells repositories.

	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 96-113 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited in previous Office Actions. 
Furthermore, if a claim is a “system” claim, the claim must consist of elements and not steps.  Also, if a claim is a “method” claim, the claim must consist of steps.  For clarity, each claim should commence with what is being described in the body of the claim.  For example, if the Applicant wants to claim an AIR pay system or method, the first line of the claim can start with “An AIR system/method, comprising” for clarity purposes. 


Claims 96-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 96 discloses a system comprising memories for storing AIR Pay and innovative computer program including the innovative computer programs including thesaurus software.”  It is unclear how the computer program and thesaurus program are “innovative.”  Furthermore, it is unclear what the system comprises besides “memories,” “templates,” “networked repositories”, “networked communication devices” and “AIR Pay apps.”  It is unclear how the digital ledgers are being rendered.  The claims do not describe a working system in a clear manner.  The same problem arises in all the claims. A system claim should have components described in a concise and clear manner.  Each of these components should be described in the specification so that one of ordinary skill in the art can understand what each component is and does in the scope of the invention. 
	The dependent claim 99, state  “the digital tokens according to claim 97” but then proceeds to disclose aspects not related to the digital token.  If a digital token is in the preamble, then the body fo the claim should be focused on the digital token.  Also, it is unclear what the AIR pays app does in relation to the data.

	Claim 96 discloses an “AIR Pay” as an “abiotic-intelligence-rendered pay” which is also stated as an inherent relational data rendering chainlinks, in abiotic intelligence-rendered digital ledgers and as current and projected comparative data in the touchscreens and viewing screens.”  The claim is indefinite as it is unclear what AIR pay encompasses.  It is unclear whether AIR Pay is a system, a set of software programs and it is also unclear what the function of AIR pay is in light of the claims.  
	The claims should allow one of ordinary skill in the art to understand what is being claimed.  The claims are still being written in an unclear manner.  If a system is being claimed, then the elements of the system should be clearly claimed along with their relation to one another.  If a method is being claimed, then the steps should be clearly delineated.  

Claims 96-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

Claim 96 discloses an AIR pay comprising innovative computer programs including thesaurus software for instructing said processor units for rendering a plurality of electronic platforms for rendering, updating and expanding chainlninks.”  It is unclear from the claims and the specification how the thesaurus software achieves these functions and what “rendering, updating and expanding” actually mean in the context of the claim. 

The claims does not delineate how any of these functions are achieved.  Further, the specification does not disclose how the AIR pay performs any of these tasks set forth in the claims.  There are multiple more instances of enablement problems, but for sake of brevity, only the above have been provided.  The claim is replete with multiple instances of problems that will be solved but does not provide specifics on functions which will achieve these results.  It appears that the claims are directed towards diagnosing, predicting and controlling diseases (see claims 96, 102, 103) but the claims do not delineate a clear and defined method or system for achieving this purpose.  The claims generally claim elements such as “innovative computer programs”, “thesaurus software”, AIR pays, without providing a clear connection and definition of these elements to diagnose and prevent disease. Furthermore, the claims also disclose using digital tokens and digital ledgers for protecting hybrid-rendered logistics which is also not defined in the specification. 
However, if the Applicant needs more guidance, the Applicant may call the Examiner for further explanation.



Lack of antecedent basis in the claims
Note:  This occurs when an item is referred to in a claim (usually preceded by “said” or “the”) without a prior reference to that element in that claim or a parent claim. 

Claim 96 discloses “The networked communication devices” in the first line of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 96 discloses “said digital token” (page 3, line 18). There is insufficient antecedent basis for this limitation in the claim.
Claim 96 discloses “the innovative computer programs” on page 4, line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 101


Note:  101 Rejections are directed towards whether or not the claims are eligible to be patented. 



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 96-113 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. An abstract idea is a category of invention which has been determined to possibly be non-statutory.  These include mathematical concepts, mental processes, and certain methods of organizing human activity.  If the claims fall under one of these groupings, then further investigation is required to determine whether there is a practical application which means there is an additional element or combination of elements which imposes a meaningful limitation on the judicial exception (abstract idea grouping).  There are multiple considerations when determining whether limitations are indicative of integration into a practical application.  These include improvements to the functioning of a computer or to any other technology or technical field.  Limitations that do not integrate an abstract idea into a practical application include just using a computer as a tool to perform the abstract idea (MPEP 2106.05(f) or merely linking the abstract idea to a technological environment or field of use (MPEP 2106.05(h)).  

In the present case, claim 96 generally recites a method for diagnosing and controlling diseases by using networked devices and computer programs to collect and analyze data.  These elements are all directed towards a method of organizing human activity as they can be performed by a human and do not require any specialized hardware.  The steps can be performed by human users which are tasked with detecting, controlling and making decisions based off collected data.  The AIR pay is merely ancillary to the claims as the steps can all be performed by human users.  The AIR pay is merely a collection of data, digital ledgers and digital chain links) and the networked communication devices merely store computer programs which merely collect and analyze data. Therefore, it is determined that the claims are directed towards a judicial exception.  The next step is to determine whether this judicial exception (method of organizing human activity) is integrated into a practical application.  
This judicial exception is not integrated into a practical application because though a computer and software is used to perform the steps of collecting, analyzing and acting on the data, all the steps can be instituted by a human user.  There is nothing beyond steps being performed by a human user which can constitute integrating the method into a practical application.  Furthermore, there are no additional elements in any of the dependent claims which would integrate the method of organizing human activity into a practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the multiple limitations of using programs and network devices are claimed at a very high level and were well-known ways to gather and evaluate data points in order to make decisions. 
Therefore, the claims above are rejected under 101.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
05/05/2022Primary Examiner, Art Unit 3649